Case 1:20-cv-01235-JPH-MPB Document 12 Filed 07/13/20 Page 1 of 1 PageID #: 63



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

REGINA ADDISON,                                         )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )       No. 1:20-cv-01235-JPH-MPB
                                                        )
EQUIFAX INFORMATION SERVICES, LLC,                      )
                                                        )
                                 Defendant.             )


                                              NOTICE AND ORDER

         On the Court’s own motion, due to a scheduling conflict, the TELEPHONIC INITIAL

PRE-TRIAL CONFERENCE set for July 21, 2020, is hereby RESCHEDULED for JULY 22,

2020 at 11:30 a.m., Indianapolis time (EST) before the Honorable Matthew P. Brookman, United

States Magistrate Judge.         The information needed by counsel to participate in this telephonic

conference will be provided by a separate notification.

         SO ORDERED.

Dated:      July 13, 2020




Served electronically on all ECF-registered counsel of record.
